 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuCrest CorporationandBurton Hall.Sugar Workers Council of North America,I.L.A., AFL-CIOandBurton Hall.Sugar Workers Council of North America,I.L.A.,AFL-CIOandBurton HallandPepsi-ColaCompany,Party in Interest.Cases 29-CA-217, 29-CB-69, and 29-CB-78.June 19, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND ZAGORIAOn July 14,1966,Trial Examiner Ramey Donovanissued his Decision in the above-entitled proceeding,finding that Respondents SuCrest Corporation andSugar Workers Council of North America,I.L.A.,AFL-CIO,had engaged in certain unfair laborpractices,and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,Respondents and the GeneralCounsel filed exceptions to the Decision andsupporting briefs, and the Charging Party filed abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in the case,' and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner to the extent consistent herewith:As more fully appears in the Trial Examiner'sDecision,Respondent Council,in letters datedApril 13 and 14, 1965,demanded that SuCrest andPepsi-Cola discharge certain named employees" forfailing to pay dues claimed by Respondent Council.Thereafter,the named employees paid the duesdemanded to the Respondent Council.The paymentby the SuCrest employees followed SuCrest'sApril 16 posting of a notice warning that thoseemployees delinquent in their Council dues wouldbe "subject to layoff"if they did not pay the dues.Respondent SuCrest posted its notice as a result ofiRespondents'requests for oral argument are hereby denied,since, in our opinion,the record, exceptions,and briefsadequately set forth the issues and positions of the parties.2Forty-six employees were listed in the April 13 letter toSuCrest,and thirty-one were named in the April 14 letter toPepsi-Cola.'Pepsi-Cola isnot a respondent in this case.The validity of the asserted affiliation under the I.L.A.constitution is a question relating to internal union government,Respondent Council's urging that it take action inthe matter. Plainly, the Council attempted to, and-did,cause discrimination against employees fornonpayment of union dues in violation of Section8(b)(2) of the Act, unless its conduct was sanctionedby a union-security agreement lawful under theproviso to Section 8(a)(3) of the Act. Absent theexistenceofsuchanagreement,SuCrest'sdiscrimination against its employees was also notprotected and it must be held in violation of Section8(a)(3), asthe Examiner finds.3The proviso to Section 8(a)(3) specifies that union-security agreements are available only to a "labororganization[which] is the representative of theemployees as provided in section 9(a) . . . ." Weagree with the Examiner that, on the facts presentedhere, Respondent Council had not, at times relevantherein,achievedthestatusofbargainingrepresentative for either group of the employeesinvolved; and that its participation in the negotiationand signingof the contracts asserted as a defenseherein appears to have been only as a "servicing orcoordinating body." The Council therefore was notparty, as a Section 9(a) representative, to any union-security contract with SuCrest or Pepsi-Cola whichwould have entitled it to take the action complainedabout in this case. And we reach this conclusionnotwithstanding the purported affiliation of Local1476 with the Council; for, assumingarguendo,thatthe affiliation was properly accomplished,4 it doesnot follow, nor has it been shown, that suchaffiliation invested the Council with suchstatus aswould have permitted it under the Act to enforce itsdues collection as herein. Accordingly, we concludethat Respondent Council violated Section 8(b)(2) and(1)(A) of the Act, and that Respondent SuCrestviolated Section 8(a)(3) and (1) of the Act.5In remedying these violations,'' we shall order thereimbursementof Council dues paid as a result ofRespondents' unlawful conduct. Thus, we shalldirect Respondent Council to reimburse those 46SuCrest employees named in the April 13, 1965,letter and the 31 Pepsi-Cola employees named in theApril 14, 1965, letter for the Council dues they paidfrom April to September 1,1965,' under the threat totheir employment posed by the April letters. Weshall also order that Respondent SuCrest, becauseof its unlawful discriminatory action in forcing thepayment of Council dues, be jointly and severallyliable for the dues reimbursement to the SuCrestemployees. However, in the attendantcircumstances,includingthe fact that Respondent SuCrest actedproperly addressed to another forum' In viewof ourholding, we deem it unnecessary to pass onother grounds advanced by the Examinerto supporthis finding ofviolations." As already indicated, we find thatRespondentCouncil'sviolations datefrom April 13 and 14, 1965,and RespondentSuCrest's violation datesfrom April 16, 1965'No Councildues weredemanded of SuCrest and Pepsi-Colaemployeesafter September 1, 1965.165 NLRB No. 72 SUCREST CORP.atthe insistence of Respondent Council inpressuring the employees to pay Council dues, wedeem it appropriate to make the Respondent Unionprimarily responsible for the reimbursement of duesto SuCrest employees, with the Respondent SuCrestonly secondarily liable.8 The dues are to be repaidwith interest in accord with IsisPlumbing & HeatingCo., 138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelationsBoardadoptsasitsOrder theRecommendedOrderof the Trial Examiner andhereby orders that Respondent Sugar WorkersCouncil of North America,I.L.A.,AFL-CIO, itsofficers,agents,andrepresentatives,andRespondent SuCrest Corporation,Brooklyn, NewYork,its officers,agents, successors,and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order,as herein modified:1.Deleteparagraphs2(a)and 2(b)of theOrder against Respondent Council and substitutethe following:"(a) In conjunction with Respondent SuCrest,with Respondent Council primarily liable, reimbursethe 46 SuCrest employees for the Council dues theywere unlawfully compelled to pay between April andSeptember 1, 1965.""(b)Reimburse the 31 Pepsi-Cola employees for theCouncil dues they were unlawfully compelled to paybetween April and September1, 1965."2.Delete paragraph 2(a) of the RecommendedOrder against Respondent SuCrest and substitutethe following:"(a) In conjunction with Respondent Council,with the Respondent Council primarily liable,reimburse the 46 SuCrest employees for the Councilduestheywere unlawfully compelled to pay betweenApril and September1, 1965."3.Delete paragraphs 3 and 4 of the "Appendix,"and substitute the following:WE WILL,inconjunctionwithSuCrestCorporation,with ourselves primarily liable,reimburse to membersof Local 1476employedatSuCrest Corporation all Sugar WorkersCouncil dues unlawfully exacted for the periodbetween April and September1, 1965.WE WILL repay to membersof Local 1476employed at Pepsi-Cola Company all SugarWorkersCouncil dues unlawfully exactedbetween April and September 1, 1965.4.Delete paragraph 3 of "Appendix A," andsubstitute the following:WE WILL, in conjunction with Sugar WorkersCouncil,with said Council primarily liable,reimburse to membersof Local 1476employedatSuCrest Corporation all Sugar WorkersCouncil duestheywere unlawfully coerced into597paying for the period between April andSeptember 1, 1965."See Zoe ChemicalCo , Inc,160 NLRB 1001,N L R.B V.Local 138, Operating Engineers (Nassau and Suffolk Contractors'Assn),293 F 2d 187, 199 (C.A 2).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERAMEY DONOVAN, Trial Examiner:Burton Hall, anindividual,' filed a charge against SuCrest Corporation,Respondent Company herein, on April 16, 19652; and, onthe same date, Hall filed a charge against Sugar WorkersCouncil of North America, I.L.A., AFL-CIO, RespondentUnion herein,3 involving conduct of Respondent Unionwith respect to Respondent Company and the latter'semployees. On May 18, 1965, Hall filed a chargeagainstRespondent Union involving conduct of Respondent Unionwith respect to the Pepsi-Cola Company, herein Pepsi,and the latter's employees.4The General Counsel of the Board, through the RegionalDirector of the Board's Region 29, issued a complaintagainst Respondent Union on August 13, 1965, in Case29-CB-78. The allegation of the complaint, as amended onAugust 30, 1965, is that, pursuant to a contract betweenPepsi and Local 1476, I.L.A., AFL-CIO, containing aunion-shop provision, Respondent Union and Local 1476,as agent of Respondent, have and are requiring employeescovered by the contract to pay moneys to RespondentUnion as a condition of employment although RespondentUnion is not the representative of said employees asprovided in Section 9(a) of the Act. Such conduct is allegedto be in violation of Section 8(b)(1)(A) and (2) of the Act.After consolidating Cases 29-CA-217 and 29-CB-69,the General Counsel issued a complaint on August 20,1965, against Respondent Company and RespondentUnion.The allegation therein is that, pursuant to acontract between Respondent Company and Local 1476and Local 976-4, I.L.A., AFL-CIO, containinga union-shop provision,RespondentUnion and RespondentCompany have required employees covered by thecontract to pay moneys to Respondent Union as acondition of employment although Respondent Union isnot the representative of said employees as provided inSection 9(a) of the Act. Such conduct is alleged to be inviolation of Section 8(a)(1) and (3) and (b)(1)(A) and (2) ofthe Act.Respondent Union and Respondent Company in theiranswers to the complaints have denied the commission ofthe alleged unfair labor practices.The three cases aforementioned were thereafterconsolidated for the purposes of a hearing and a hearingwas held before this Trial Examiner on the two complaintsaforedescribed in Brooklyn, New York, on March 14 and15,1966.5'Mr Hall is an attorney and entered an appearance at thehearing as Burton H Hall, Esq , appearingpro se1Case 29-CA-217'Case 29-CB-694Case 29-C B-78sAfter convening the hearing, it appeared that a stipulation offacts bythe parties was in a progressive and advanced stage ofdiscussion.The hearingwas adjourned on March 14 to facilitate299-352 0-70-39 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGSAND CONCLUSIONS1.JURISDICTIONAL FACTSSuCrest Corporation, Respondent, at all times material,maintains its principal office and place of business in NewYork City, New York, Borough of Manhattan, and a placeof business in New York City, New York, Borough ofBrooklyn, and places of business in various other States ofthe United States, where it engages in the processing, sale,and distribution of sugar, molasses, and related products.During the past year, a representative period,Respondent SuCrest, in the course of its businessoperations,manufactured, sold, and distributed, at itsBrooklyn plant, products valued in excess of $50,000, ofwhich, products valued in excess of $50,000 were shippedfrom said plant in interstate commerce directly to States ofthe United States other than the State of New York.Respondent SuCrest is engaged in commerce within themeaning of the Act.Pepsi-Cola Company is a New York corporation with itsprincipal office and place of business in New York City,New York, Borough of Manhattan, and a plant in NewYork City, New York, Borough of Queens, and otherplaces of business in various States of the United States,where it, at all material times, engages in the manufacture,sale, and distribution of carbonated beverages and relatedproducts.During the past year, a representative period, Pepsi, inthe course of its business operations, manufactured, sold,and distributed, at its Queens plant, products valued inexcess of $50,000, of which, products valued in excess of$50,000were shipped from said plant in interstatecommerce directly to States of the United States otherthan the State of New York.Employer Pepsi is engaged in commerce within themeaning of the Act.TheInternationalLongshoremen'sAssociation,AFL-CIO, herein I.L.A.; Sugar Refinery Workers Local1476, I.L.A., herein Local 1476; Local 976-4, I.L.A.,herein Local 976-4; Sugar Workers Council of NorthAmerica, I.L.A.,AFL-CIO, herein the Council orRespondent Council, are labor organizations within themeaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESBackground and FactsFor many years, Local 1476 and Local 976-4 haverepresentedunitsofproductionandmaintenanceemployees and warehouse employees, respectively.6SuCrest has had a series of contracts with the aforesaidunions.Typical of past contracts is an agreementexecuted, on February 4, 1963, for the term, October 1,1962, to September 30, 1963. The introductory paragraphof the agreement states that it is between SuCrest and theI.L.A. "and the latter's local unions," Local 1476 andLocal 976-4 "(the three latter parties hereinafter calledthe `union')." Except as stated, the provisions of prioragreements are extended and continued in the February1963 contract. The signatures to the latter are the I.L.A.;the accomplishment of a completestipulationOn March 15, anexecuted stipulation of facts was submitted into the record andoral argument was made on the record Briefs and memorandawere subsequently filed with the Trial Examiner on April 4, 1966.Local 1476; Local 976-4; and SuCrest.On March 16, 1964, SuCrest entered into a contract withtheunions for a term from October 1, 1963, toSeptember 30, 1965. On its caption the printed contract isdescribed as "Agreement between SuCrest Corporationand I.L.A." In the introductory paragraph the agreementis described as between SuCrest, party of the first part,and I.L.A., representing its affiliated Locals, Local 1476,SugarWorkers Council of North America; and Local976-4 "(the three latter parties hereinafter called theUnion), as party of the second part." The recognitionclause states that the Company "recognizes the union" asthe sole bargaining agency of its employees. The union-security clause requires membership in "the union" as acondition of employment.With respect to checkoff ofdues, the contract provides,inter alia,that "Each of saidLocal Unions agrees to indemnify and save harmless theCompany of and from all liability with respect todeductions made from the wages of its members pursuantto the provisions of this [checkoff] Article." Article1I(e)(4)of the contract provides: "It is distinctlyunderstood that the Warehouse Department is a separatebargaining unit represented by Local 976-4 and that theProduction and Maintenance Departments constitute aseparate bargaining unit represented by Local 1476." Thesignatories to the contract were the I.L.A.; Local 1476;Respondent Council; the Company; and Local 976-4.Pepsi has also had a past history of union contracts. OnJanuary 16, 1963, a contract was entered into betweenPepsi and "Local 1476, Sugar Refinery Workers of theInternational Longshoremen's Association, hereinafter re-ferred to as the `Union'...." The term of the contract wasJanuary 16, 1963, to September 30, 1965. The union-security clause requires membership "in the Union." Thesignatories of the contract were Pepsi and Local 1476, bythe latter's business agent and committeemen.With respect to both the most recent SuCrest and Pepsicontracts,aforesaid,representativesofRespondentCouncil participated in the contract negotiations, togetherwith counsel of the Council, and the latter was paid by theCouncil.7 Before execution of the contracts, they wereratified by the membership of Local 1476.The CouncilIn 1957, the I.L.A. adopted a resolution authorizing theissuance of a charter for Respondent Council. In 1961, anumber of local unions in the sugar industry, that wereaffiliated with the I.L.A., organized and became affiliatedwith the Respondent Council and adopted a constitution.In July 1963, the I.L.A. held an international convention,and, although Local 1476 was entitled to have itsdelegation attend the convention and participate therein,Local 1476 did not send any delegates to said convention.At the aforesaid convention, the delegates theretoresolved,inter alia, to amend article V, section 1 of theI.L.A. constitution by adding the following:The Convention or the Executive Council by two-thirds vote shall be empowered to establish Councilsto coordinate the activities of Local unions in thesame craft or branch of the industry with such powers6Counsel for Respondent Council stated at the hearing that thelocal unions had beencertified forat least 20 years'Counsel for the Councilwas apparently also counselfor Local1476 SUCREST CORP.599and functions as the Convention or Executive Councilshall prescribe.In August 1963, the I.L.A. executive council met andapproved a proposal that: (1) the existing RespondentCouncil be incorporated into the I.L.A. structure pursuanttothepowersvested in the executive council;(2) Respondent Council possess the powers and rulesunder which it had been operating; (3) all local unionsrepresenting employees in the sugar industry be requiredto affiliate with the Council.Following the foregoing, the I.L.A. secretary advisedLocal 1476 of the aforesaid action of the executive board,and advised that Local 1476 should become affiliated withRespondent Council. The International Union and theCouncil have adhered to this position.At no time did the executive board or membership ofLocal 1476 vote to affiliate with Respondent Council, and,at, at least, two membership meetings of Local 1476, thelatter voted not to affiliate with Respondent Council.Respondent SuCrest had no knowledge or notice of theselast mentioned facts.Thereafter,RespondentCouncil,pursuant to itsconstitution, convened a special convention on August 31,1964, upon notice to all local unions affiliated with it. Allsaid local unions were affiliated with the I.L.A. At saidconvention, the constitution of Respondent Council wasamended by unanimous vote of the delegates. A resolutionwas adopted requiring all members of each local unionaffiliated with Respondent Council, while employed by anemployer under contract with an affiliated local union, topay Respondent Council dues in the sum of $2 per month.Local 1476 had failed and refused to send delegates to theaforementioned special convention of the Council.An action was brought under Section 102, Title I of theLabor-Management Reporting and Disclosure Act of 1959,herein LMRDA, by employee King and others, individuallyand on behalf of all other members of Local 1476,againstRandazzo, as president, or Borrazas, as secretary-treasurer, of Respondent Council, in the United StatesDistrict Court(King v. Randazzo,234 F.Supp. 388)."The district court had before it, initially, the factsdescribed hereinabove respecting Respondent Counciland Local 1476 from 1957 to November 1963. The court, inan opinion, dated July 17, 1964, found "that the action ofthe Executive Council in establishing the Sugar Counciland compelling affiliation of Local 1476 was invalid insofaras itrequired members of Local 1476 to pay dues to theSugar Council." The defendants were enjoined fromcollecting or attempting to collect the dues assessedagainst the members of Local 1476 by the Sugar Council.Thereafter, on motion to modify its injunctive orderaforedescribed, the court issued a further decision andorder under date of October 13, 1964. At this time thecourt had before it the more recent events involvingRespondent Council and Local 1476, including the specialconvention in August 1964, described hereinabove. Thecourt decided that the Council was a labor organizationand had a right to increase dues by a majority vote ofdelegates voting at a convention. The court found that theCouncilhadacted in accordance with statutoryrequirements for the increase of dues and the courtremoved its injunctive prohibition. The court stated thatits conclusion "does not constitute a finding by this Courtthat the Sugar Council has authority from either the ILAor its executive council to impose such an increase in duesupon the members of the various locals; noris ita findingthatsuch authority is necessary .... "This Court'sjurisdiction is ... limited to the determination as towhether such processes as are set forth in the provisions ofthe LMRDA, were complied with by the Sugar Council inimposing the increase in dues."'Action by Respondent CouncilOn April 13, 1965, on a letterhead of Local 1476, I.L.A.,Borrazas wrote to SuCrest. SuCrest knew that Borrazaswas an elected official, business agent, of Local 1476. Therecord is not clear whether SuCrest also knew thatBorrazas was an official secretary-treasurer of RespondentCouncil. The letter stated:We enclose a list submitted by the Sugar WorkersCouncil, representing these employees who are inarrears in the payment of their dues to the SugarWorkers Council.10 [Forty-six names are listed.]Inasmuch as these members have failed to meet theirfinancialobligation,we request that they bedischarged in accordance with the Union ShopProvision of the contract.Upon receipt of the foregoing letter, counsel for SuCrestspoke on the telephone with counsel who representedRespondent Council as well as Local 1476. SuCrest'scounsel said that the Company, purely on the basis of thenotice, would not discharge all the employees listed in thenotice of April 13, 1965. Counsel for Respondent Counciland Local 1476 replied that the Company had theminimum duty of explaining to the listed employees thepossibility of discharge under the contract. SuCrest thenspoke to the employees and the latter indicated that theywould pay up the aforementioned dues in arrears. OnApril 16, 1965, SuCrest posted at its plant the followingnotice:We have received a notice from the union to the effectthat 46 of our employees are delinquent in their duesand, therefore, subject to discharge under theprovisions of the union contract. We have reached anagreement with the Union whereby we will designate5 men each day who will be subject to layoff unlessthey live up to their contract and pay up theirdelinquent dues. These dues, payable to the SugarWorkers Council, amount to a total of $10 for theperiod from December through April and must be"Sec 101(a)(3), LMRDA, provides "Except in the case of afederationof national or internationallabor organizations, theratesof dues and initiation fees payable by members of any labororganizationin effect on the date of enactment of this Act shallnot be increased.except---(A) in the case of a local labororganization, (i) by majority vote by secret ballot of the members.or (B) in the case of a labororganization,other than a locallabororganizationor a federation of national or international labororganizations,(i) bymajority vote of the delegates voting at aregular convention,or at a special convention,or (u) bymajority voteof themembersvoting in a membershipreferendum,or (iii)by majorityvote of themembers of theexecutive boardpursuant to express authority contained inthe constitution and bylaws of such labor organization"vAffil 346 F 2d 307 (C A 2)The dues to Local 1476were not in arrears As appears, theissue was the dues to RespondentCouncil 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaid in full on the date shown. In order that you maybe aware of your responsibilities, we are listing belowthe names of the delinquent members and the day forwhich they have been designated to fulfill thisobligations. [Forty-six names on various dates fromApril 19 to 30.1Thereafter, all employees listed in the letter of April 13,1965, paid their dues to Respondent Council as requestedin the letter.On April 14, 1965, on the letterhead of Local 1476,I.L.A., Borrazas, "Business Manager, Local 1476" wroteto Pepsi as follows:We enclose a list submitted by Sugar WorkersCouncil, representing those employees who are inarrears in the payment of their dues to thisorganization. [Thirty-one names.]Inasmuch as these members have failed to meet theirfinancialobligationwe request that they bedischarged in accordance with the Union ShopProvision of the contract.Pepsi knew that Borrazas was an elected official ofLocal 1476. Again, as in the case of SuCrest,it isnot clearwhether Pepsi knew that Borrazaswas anofficial ofRespondentCouncil.Inany event, thereafter, allemployees listed in the letter to Pepsi paid their dues toRespondent Council as requested in the letter.In July 1965, the I.L.A. executive council established atrusteeship over Local 1476 and appointed an I.L.A. vicepresident, Scotto, as trustee.Thereafter, Scotto, as trustee, recommended to theI.L.A. executive council that it modify its action of August1963, described hereinabove, by providing that affiliationby locals with Respondent Council be only after theaffirmative vote of the Local's membership, and that, untilsuch affirmative vote, the local be deemed not affiliatedwith the Respondent Council or be required to affiliate.In August 1965, the I.L.A. executive council adopted theaforementioned recommendation of Trustee Scotto andamended its action of August 1963 effective September 1,1965.Since September 1, 1965, Local 1476is notaffiliatedwith Respondent Council and the members of the Localhave not made and have not been required to pay dues toRespondent Council. When, or if, Local 1476 was affiliatedwith the Council will be consideredat a later point.CONCLUSIONS(1) It is well established that a local union, such asLocal 1476 in the instantcase, is adistinct legal entityapart from the International union with which it isaffiliated."By the same token we believe that theRespondent Council was a separate and distinct legalentityfrom either Local 1476 or the I.L.A., theInternational union. 12In addition to the basic legal distinction between a localunion; a coordinating body such as Respondent Council;13and an Internationalunion,which, in a broad sense, is notonly a parent body but also a coordinating body, there isalso a distinctivestatusthat resides in a particular labororganizationunder Section 9(a) of the Labor ManagementRelations Act, 1947. The specific certified or recognizedlabor organization that has been designated or selected bythe employees in the appropriatebargainingunit is theexclusive representative of said employees. The right ofthe parties to a contract to includea union-security clausein their agreement is dependent upon, and directly relatedto,thefact that the labororganization,inwhichmembership is required as a condition of employment, is"the representative of the employees as provided insection 9(a) .. ." 14Although the voluntary addition of a party to a contractis permissible, we find nothing in the instant record thatpersuades us that Local 1476 was not at all times therepresentative of the unit employees as provided inSection 9(a) of the Act, and that the membership and duesrequirements of theunion-security clause could andshould have related only to that organization. 15 Theparticipation of the Council in thenegotiations and itssigning of the contract, in addition to the Locals and theInternational,indicates no more than participation incontract negotiation by the Council as a servicing orcoordinating body that also signed the contract. A labororganizationdoes not become the representative, ofemployees under Section 9(a) of the Act by contractualosmosis. t 6Our view that the labor organization, that is thebargaining representative of the employees under Section9(a) of the Act, is the labororganizationwhose duesemployees are required to pay as a condition ofemployment under Section 8(a)(3) of the Act, is borne outby a number of considerations. Union-securityclauses area specific exception to the Act's proscription ofdiscriminationagainstemployees for joining or not joining11Coronado Coal Company v United Mine Workers ofAmerica,268 U S 295,299,United Mine Workers v Coronado Coal Co,259U S 344, 393,Di Giorgio Fruit Corp v N L R B ,191 F 2d 642(CADC)12We have previously cited portions of the LMRDA withrespecttothedistinctionmade therein regarding therequirements for increasing dues, a distinction being madebetween a labor organization"other than a local labororganization or a federation of national or international labororganizations."In its definition of a labor organization the aboveact also makes it clear that,in addition to the more common typesof labor organizations,the term also includes"any conference,general committee, joint or system board,or joint council(Sec 3(i) )" The Council has its own constitution and officers14Section 8(a)(3)and its provisoCfN.LR B v WoosterDivision of Borg-Warner Corp,356 U S 342,350, where theemployer's insistence upon a recognition clause, which excludeda certified International union and substituted in its stead anuncertified local union affiliated with the International,was heldto be a refusal to bargain in violation of Section 8(a)(5) of the ActThe Board has also found that an employer's insistence that thelocalunion'sparent international become signatory to thecontract was a violation of Section 8(a)(5) of the Act, where thelocal union alone had been certified as the employees'exclusivebargaining representativeKit Manufacturing Company, Inc.,150NLRB 662,67215As we have seen, the applicable contract expressly stated,inter alia,that the production and maintenance departments"Constitute a separate bargaining unit representedby Local1476 " The union-security clause, however, required membershipin the ambiguous phrase embraced by the term, "the Union."16Cf.UnivacDivision,Sperry Rand Corporation,158 NLRB997, where the Board held "that during the years of collectivebargaining between the parties [in centralized negotiations] theMinneapolis servicemen have not been merged into one overallunit,nor has their participation in the centralized negotiationsconstituted a waiver orloss oftheir separate indentity, asoriginally certified in 1950." SUCRESTCORP.601a labororganization.Such an exception to the generalintendment of Section 8(a)(3) and (1) of the Act requiresstrict construction. Consequently, when the proviso orexception to Section 8(a)(3) requires that the labororganizationbe the representative under Section 9(a) ofthe Act, it refers to a specific statutory representative. Bythe same token,it isthatsamelabor organization that iscontemplated under the provisions that permit such alabororganization,in a union-shop contract, to require thepayment of its membership dues as a condition ofemployment. To permit the exaction of membership duesin some other labor organization either in place of, or inaddition to, the membership dues in the Section 9(a)representative,is, inour opinion, not contemplated orpermissible under the terms of the Act.In theinstantcase, the employees paid the membershipdues of Local 1476, the Section 9(a) representative.Respondents then required that these Local 1476employees pay separate and additional dues to anotherlabororganization, theCouncil,asa condition ofemployment. The Council was not the Section 9(a)representative of the employees. The employees remainedsolelymembers of Local 1476 and at no time weremembers of the Council. At most, the local union, Local1476, had purportedly become affiliated with the Council,with the employeesremainingmembers of Local 1476,which, in turn, was asserted to be affiliated with theCouncil, which was affiliated with the I.L.A., and the latterwas affiliatedwith the AFL-CIO. The logic ofRespondents' position would seem to lead to the untenableproposition that membership dues described in the Act tobe a condition of employment would be dues payable notonly to the Section 9(a) representative, Local 1476, butseparate dues that might be imposed by each of the threeother bodies, the Council, the I.L.A., and the AFL-CIO.But not one of the latter is the Section 9(a) representativeand whatever dues or other requirements they mightimpose would not be enforceable under the sanction of theunion-shop clause, which is the specific prerogative of theSection 9(a) representative.17 Section 8(b)(1)(A) is not tothe contrary.The district court,supra,in anadjudication expresslylimited to the LMRDA, held that although the $2 permonth required by the Council from members of Local1476, was specifically designated by the enacting body, theCouncil, as a "per capita tax" and not dues, the $2 was, infact, dues within the contemplation of the LMRDA. Thecourt also decided, under the same statute, that the $2represented an increase in dues as such term was used inthe statute. We have no reason to express our view on suchmatterswithin the court's jurisdiction under the LMRDAand we defer to the decision thereon.Considering the $2 as dues under both the LMRDA andthe LMRA, we deem it appropriate to express our view ofthe nature of such dues under the LMRA.18 We believethat the $2 represented an increase in the dues ofmembers of Local 1476 only in the sense that the totalamount of money that they were required to pay, in dues ofall kinds, had been increased. Instead of paying $8 dues tothe Local,19 the employees were now required to pay $8 tothe Local and $2 to the Council, or a total in dues of $10,which, in that sense, was an increase in dues. It iscomparable to a citizen who pays Federal income tax. TheState, in which he resides, then imposes a State incometax. In the broadsense,the man's income taxes have beenincreased. But it is quite evident that his Federal incometax has not been increased. By the same token, in theinstant case, the dues of employee members to Local 1476remained the same, $8, but a new dues requirement, toanother labor organization, the Council, in the amount of$2 was imposed .LO This was not an increase in dues owedto Local 1476, the Section 9(a) representative. It is not thedues, which, in our view, were emcompassed in Section8(a)(3) and 8(b)(2) of the Act and which could be exactedunder threat of loss of employment pursuant to a union-shop contract.(2)On the terms of the March 1964 contract, we regardthe status of the Council and the obligation of the unitemployees thereto, as unclear. As previously described,the caption of the contract states that it is a contractbetween the Company and the I.L.A., the Internationalunion.This description is repeatedin anintroductoryparagraph where the parties are, again, the Company andthe I.L.A. It is stated, at this point, the I.L.A. isrepresenting its affiliated locals, Local 1476 and Local976-4, both being expressly named as such affiliatedlocals. The Council, of course, was not a local union andneither claimed to be such nor was it named as such.However, after the words about the local unions that theI.L.A. was representing, the name of the Council followedthe name of Local 1476.21 Respondent SuCrest argues thatitissignificant that a semicolon was used after theCouncil's name "whereas commas are used elsewhere toset apart the names of other parties. . . . RespondentSuCrest suggests that such punctuation was intentionallyused to indicate and be consistent with the specialaffiliation of Respondent Union [the Council] and Local1476...."In namingthe two affiliated locals that the I.L.A. wasrepresenting, a comma followed "Local 1476," and thenappeared the Council's name. We are inclined to view thecomma as indicating that what immediately followed wasdescriptive. In other words, if the International unionwrites its full title as "I.L.A., AFL-CIO," the "AFL-CIO"isdescriptive and does not mean that the AFL-CIOfederation is a coparty with the I.L.A. By the same token,the semicolon separating "Local 1476, Sugar WorkersCouncil of North America" from Local 976-4 would tendto confirm that in the contract negotiations the I.L.A. wasrepresenting the two locals as parties and that the CouncilitAs our previous citations demonstrate, an internationalunion, or a council,or a federation can be, in a particular case, theSection 9(a) representative But in the instant case such is not thefact.1N If the$2 were not dues, it would, presumably,be a per capitatax,which was the description used by the Council when itimposed the obligation Such a tax,of course,would not beenforceable under penalty of loss of job pursuant to the union-shop contract'"Eight dollars is an arbitrary figureWe do not know theamountItmay have been $5 or $102°As we have seen, in April 1965, the Local 1476 memberswere not delinquent in dues to the Local Theywere delinquent indues to the Council Theselatter dueswere enforced as aseparatedues obligation payable to the Council and were sodescribed.21"and I L A , representingsitsaffiliatedLocals, Local1476, Sugar Workers Council of North America, and Local 976-411 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas not a party.The contract refers to"the three latterparties hereinafter called the union." Since the contract,as we have seen, is described as between the Companyand the I.L.A. and, considering the punctuation describedabove, it is arguable that the three parties described as"the union"are the I.L.A. and its two locals whom it wasrepresenting.22Respondent SuCrest, in its brief, p. 9,states that the term "the Union" "was used expressly forthe purpose of including,as a party,Respondent Union[the Council]as wellas Local 1476 and Local 976-4."The checkoff provision makes no reference to theCouncil but expressly provides that the two local unionswill indemnify the Com`panyfom liability with respect todeductions made from wages pursuant to the checkoffprovision.The contract also states that the two units areseparate bargaining units, one representedby Local976-4, and the other "represented by Local 1476." TheCouncil is not referred to as representing the employees ineither of the two-named units.Accordingly, although we do not regard the terms of acontract as dispositive of the basic statutory rights andobligations of employees,we view the instant contract, inany event,as ambiguous with respect to the status of theCouncil and with respect to the obligations of theemployees who are membersof Local 1476.23(3)The General Counsel has stated in his brief that he"does not deal with the problem of whether Local 1476was affiliated with Respondent [Council] because he feelsthat it makes no difference whether such affiliation, tookplace or not."This position apparently stems from theGeneral Counsel'scontention that although a union,pursuant to Section 8(b)(1)(A),may make its own rulesregarding acquisition or retention of membership, it maynot enforce such rules by job discrimination affectingemployees.Cases are cited on this point.24The difficulty with the foregoing position is that thecited cases and similar cases relate to fines and do notinvolve union dues in the context of a contract containing aunion-security clause.Where the internal union rulerelates to dues, in the context of a union-shop contract, theAct does permit job discrimination against employees fornonpayment of such dues.25Without expressly adverting to the abovementioneddistinction,although undoubtedly aware of the legalproposition,the General Counsel then states that "noversion of the union's constitution,or Respondent's By-Laws or Local 1476's By-Laws can destroy the right of anemployee not to pay dues to a labor organization which isnot his collective bargaining representative."This we viewas a somewhat different point than the proposition aboutinternal union rules and what such rules may or may notdo with respect to membership in the Union and job tenureof employees26We wish to prescind at this juncture fromthe question of the Council's status under Section 8(a)(3)and Section 9(a). We have discussed this matter earlier inour decision.We also wish to prescind,at this point, fromanother facet that we have previously discussed,namely,the ambiguity of the contract.Since we now confine ourselves to the question of duesthat members of Local 1476 were said to be obligated topay to the Council,we find the matter of considering thequestion of Local 1476's alleged or asserted affiliation withthe Council to be an essential,indeed,an inescapabletask.The reason for this is that the basis of RespondentCouncil's Section 8(b)(1)(A)defense rests on the affiliationof Local 1476 with the Council. In effect, Respondent'sproposition is that the Local was affiliated with theCouncil; the Council,pursuant to duly adopted internalaction, enacted that members of affiliated locals pay to theCouncil dues in the amount of $2 per month.We have,therefore,inRespondent's view an internal membershiprule with respect to dues that requires certain dues frommembers of Local 1476 to be paid to the Council as acondition of employment under the terms of Local 1476's(and I.L.A.'s and others') contract with SuCrest.We do not read the decision of the Federal districtcourt in theKingcase,supra,as a decision on themerits of the affiliation question involving Local 1476 andthe Council.The court expressly stated that the affiliationissue"would involve a question of the internalorganizationof theunion andwould not under thecircumstances be subject to the jurisdiction of this Court."For the purposes of its initial decision the court assumedthat Local 1476 was affiliated with the Council, albeitdescribing the affiliation as a "unilateral affiliation"(supraat 391) "compelled by the Sugar Council"(supraat392).Despite the aforesaid assumption,the courtinitiallyconcluded"that the action of the ExecutiveCouncil in establishing the Sugar Council and compellingaffiliationof Local1476 was invalid insofar as it requiredmembers of Local 1476 to pay dues to the Sugar Council."In its second decision, or decision upon motion tomodify, the court focused its attention upon anamendment made by the Council to its constitution inAugust 1964. The amendment provided: "Each member ofeach local union affiliated with this organization [theCouncil] shall pay $2 per month to this organization as percapita tax...."There is little doubt that the Councilassertedly considered that Local 1476 was affiliated withtheCouncil but this does not establish the fact ofaffiliation. The court confined itself to a very limited area,assuming,but not deciding, the fact of affiliation. Thecourt decided: (1) that the $2 levy was not a per capita taxbut dues under Section 101(a)(3) of the LMRDA; (2) thatthe levy constituted a dues increase under the LMRDA;and (3)that the Council was a labor organization under theLMRDA andhad, under the statute, "a right to increasedues by a majority vote of the delegates voting at a regularconvention.The Sugar Council having followed thisprocedure,the increase in dues has been in accordancewith the statutory requirements and, therefore,this Courtmust remove its injunctive prohibition."In sum,the court decided simpl that the Council was alabor organization that,under the LMRDA,could increaseits dues by a majority vote at a regular convention and thatthe Council had done so.To make abundantly clear that itwas not passing upon the question as to whom the22 In the immediately preceding contract,the term, "theUnion,"was used and it was limitedto threeparties, the I L A ,Local1476,and Local976-423 Cf DonJuan Co, Inc,79 NLRB 154,156, where it wasstated"that union-security provisions relied upon in justificationfor discharges must be expressed in clear and unmistakablelanguage "24BayCountiesCarpenters (AssociatedHome Builders ofGreater EastBay, Inc),145 NLRB 1775,Local283,UAW(WisconsinMotor Corp ),145 NLRB 109725 Section 8(a)(3) and 8(b)(2)26 See our discussion under(1), above SUCRESTCORP603Council's increase in dues applied, as a matter of legaobligation, the court stated:This conclusion [cited in the preceding paragraph, bythe Examiner], however,does not constitute a findingby this Court that the Sugar Council has authorityfrom either the ILA or its executive councilto imposesuch an increase in dues upon the members of thevarious locals;nor is it a finding that such authority isnecessary. [Emphasis supplied.]This brings us back to the matter of the affiliation ofLocal 1476 with the Council since the purported affiliationisthe basis of the internal rule (Section 8(b)(1)(A)),whereby membership in Local 1476 is alleged to requirepayment of dues to the Council 21At no time did the executive board or membership ofLocal 1476 vote to affiliate with the Council, and, at, atleast, two membership meetings of Local 1476, the lattervoted not to affiliate with the Council. We must thereforelook to some other basis for the claim that Local 1476became affiliated with the Council.28Although the Council adopted a constitution in 1961which required payments to the Council by members oflocalunions affiliated with the Council, this had noapplication to members of locals that were not affiliated,such as Local 1476. To meet this obvious problem, theexecutive council of the I.L.A., in August 1963, approved aproposal thatinter alga,provided that all local unionsrepresenting employees in the sugar industry be requiredto affiliate with the Council. The secretary of the I.L.A.then advised Local 1476 of the aforesaid action of theexecutive council and further advised Local 1476 that itshould, or was required to,affiliate with the Council as ofOctober 1,1963.We believe that a requirement to affiliate, which was theextent of the I.L.A.'s action, is not the accomplishment ofthe requirement and it does not constitute affiliation. Arequirement that all locals display an American flag intheir offices is not the accomplishment itself. Action maybe taken to enforce the requirement or rule, such as a fine,expulsion, imposition of trusteeship, and so forth, but untilthe requirement or rule is either voluntarily complied withor otherwise enforced or accomplished, it remains no morethan a requirement. This situation would be the same ifthe union rule or requirement was that members shouldnot cross picket lines or any other requirement or rule.The requirement that Local 1476 affiliate with the Councildid not bring about the required affiliation.21Equally evident is the fact that the subsequent action, inAugust 1964, of the Council, in adopting a resolution, thatallmembers of local unionsaffiliatedwith the Councilshould pay the Council $2 per month, did not bring aboutthe affiliation of Local 1476 with the Council.There is no evidence in this record that Local 1476 everbecame affiliated with the Council, albeit the Council andthe I.L.A. undertook to regard the Localas anaffiliate ofthe Council'3°Nor is there a basis for contending that any action ofLocal 1476 or its members brought about, or wasequivalent to, affiliation with the Council. We have alreadynoted that at no time did the executive board ormembership of Local 1476 vote to affiliate with theCouncil and that on at least two occasions the membershipvoted against such affiliation. Equally unavailing is apossible contention that the payment of dues to theCouncil by members of Local 1476 in some way broughtabout or indicated affiliation with the Council. In theinstant case, we have seen that, in April 1965, payment ofdues to the Council was exacted under the duress ofthreatened or demanded loss of jobs for asserted failure topay dues under the union-shop contract. The districtcourt,in itsJuly 1964 decision, also noted that past dues tothe Council by members of Local 1476 were exacted underthe same duress as was subsequently used.31The participation of the Council in the March 1964,contractnegotiations,intheambiguouscapacitypreviously described, whether as a coparty or otherwise, inno way effectuated the affiliation of Local 1476 with theCouncil. Nor is the fact that counsel for the Council, whowas also apparently counsel for Local 1476, participated inthe negotiations and was paid by the Council, helpful toany contention that Local 1476 had somehow affiliatedwith the Council.Under the circumstances, theratification of the contract by Local 1476 does not equatewith affiliation.Whether the membership of the Local,prior to ratification, had the advice of counsel who wascounsel for the Local and for the Council, or whether theyhad other counsel, or no counsel, we do not know. It wouldappear likely that, realistically, the ratification focused onthe substantive benefits of the contract, such as wages,hours, and working conditions. Legally, ratification wouldrelate to the entire contract but in view of the ambiguousnature of the contract, the contract provisions, dealingwith such matters as the contract being between SuCrestand I.L.A.; or between SuCrest and I.L.A., representingits two locals, Local 1476 and 976-4; or whether a nonlocallabororganization, theCouncil,was in some way27Or, using the court's words in describing the area that it didnot pass upon, the "authority [of the Council] to impose such anincrease in dues upon the members of the various locals "21We shall rely upon facts in the instant record and the same orrelated facts that appear in the court's decision in the King case,supra29Without delving into the constitutionalpowers of the 1 L A ,itmay be assumed that the I L.A could pass a resolution that alllocals in the sugar industry are hereby affiliated with the CouncilHowever,this is not the action that was taken A requirement thatcitizens pay income tax comes to fruition either by voluntarycompliance or by enforcing the requirement The requirement is,again,not compliance30Apparently, the Council asserts that Local 1476 is affiliatedwith the Council but this is not even bootstrap evidence Thedistrict court noted in a footnote to its original decision that theCouncil, in its brief, stated that Local 1476 became affiliated withtheCouncil on or about October 1, 1963, pursuant to therequirementof the I L A. executive council in August 1963,described above In the absence of any evidence before us ordescribed by the court, we assume that the above-mentionedreference in Council brief can only mean that, since the LL Aexecutive council required Local 1476 to affiliate with the Councilby October 1, 1963, the affiliation occurred,ipsofacto,onOctober 1, despite the fact that the Local neither voluntarily norotherwise complied with the requirement by October 1 orthereafterWe have previously indicated our view of such anargument In the same footnote,the court also noted that VicePresident Scotto of the I L A (who was, a year after the court'sdecision, appointed trustee of Local 1476, in July 1965) stated inan affidavit that Local 1476 became affiliated with the Council asof January 1, 1964 Again, there is no more evidence to supportthe assertion of affiliation in January 1, 1964, than there is tosupport the assertion of affiliation in October 1, 196331 "From the record, the Sugar Council admits that it hasattempted to enforce collection of these illegal dues [to theCouncil] by jeopardizing the job status of members of Local1476 "King case,supraat 393. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented by the I.L.A. in thenegotiations;or in whatcapacity the Council purported to be acting; or whether"the Union" was the four unions that signed the contract,the I.L.A., the two locals, and the Council; or whether "theUnion" was three parties, the I.L.A. and two locals; or thetwo locals and the Council, we cannot attachdeterminativesignificanceto the contract ratification, atleaston the issue of Local 1476's affiliation with theCouncil. Indeed, under thissameratified contract, themembers of Local 1476 were not complying with thepurportedlylegal contractualrequirement that they paydues to the Council in addition to their dues to the Local.Under duress of discharge the members then paid theirCouncil dues. This scarcely bespeaks a comprehendedaffiliation on the Local's part with the Council by reason ofthe contract ratification.32The cornerstone of the asserted obligation of themembers of Local 1476 to pay dues to the Council was thealleged affiliation of Local 1476 with the Council.33 Wefind the evidence to be convincing that Local 1476 did notaffiliatewith the Council, albeit the I.L.A. had directedsuch affiliation. Accordingly, we find no obligation on thepart of members of Local 1476 to pay dues to the Councilsince such obligation, under the various enactments of theI.L.A. and the Council, described above, emanated solelyfrom, and was dependent upon, the affiliation of Local1476 with the Council. Suchaffiliation,in ouropinion,never occurred or existed.For thereasons setforth above under our points (1), (2),and (3), above, we find that Respondent Council hasviolated Section 8(b)(1) and (2) of the Act with respect tothe members of Local 1476 under the SuCrest and, Pepsicontracts as alleged in the complaint.Regarding Respondent SuCrest, we find liability underSection 8(a)(3) and (1) of the Act. In some respects SuCrestcame within the exemption of the second proviso ofSection 8(a)(3). Thus, we believe that on the question ofaffiliation of Local 1476 with the Council, SuCrest actedreasonably and in good faith. SuCrest reasonably believedas a fact that the Local was affiliated with the Council. Onother questions of fact, we also incline to exculpateSuCrest under the aforementioned second proviso. But wedo not regard the standard of reasonable knowledge orreasonable action pursuant thereto, to refer to question oflaw as contrasted to questions of fact. We believe, as wehave stated in our point (1), above, that the Council wasnot the representative of the employees under Section 9(a)of the Act and we believe that the dues obligation of theunion-securitycontractcouldrunonlytosuchrepresentative. Apparently SuCrest (and the Council) didnot accept this legal proposition. SuCrest presumablybelieved that the Local was affiliated with the Council,that the Council had signed the contract, ratified by theLocal, and that the Federal district court had decided that32 There wouldin fact be somethingof an inconsistency if itwas asserted that the Union'sright to make internal rulesregarding membership, affiliation,and dues wasshown to havebeen exercised,or thatitfrunctified, by referenceto an externalevent, an employer contract as evidence that therewas affiliationand consequently a valid internal union rule33 Resolutionof Council, August 1964, supra, requiring allmembers of eachlocal affiliated with the Council to pay $2 permonthto Council34An "erroneousview ofthe law,even if heldin good faith isnot defense to a chargeof refusalto bargain"N L R B v.BurnettConstructionCo., 350 F.2d 57, 60 (C.A. 10),United Aircraft CorpvN.L.RB., 333 F2d 819,822(C.A 2), cert denied 380 U.S. 910,the dues were properly increased. Assuming, arguendo,that SuCrest thereupon concluded in good faith that theemployee members of Local 1476 must pay the Councildues as a condition of employment, we find such aconclusion to have been legally erroneous.34CONCLUSIONS OF LAW1.SuCrest Corporation and Pepsi-Cola Company areemployers within the meaning of Section 2(2) of the Actand are engaged in commerce within the meaning ofSection 2(2) and (7) of the Act.2.Sugar Workers Council of North America, I.L.A.,AFL-CIO, is a labororganizationwithin themeaning ofSection 2(5) of the Act.3.Since October 16, 1964, and until September 1, 1965,Respondent Council has attempted to cause and hascaused SuCrest Corporation to discriminateagainstemployee members of Local 1476in violationof Section8(a)(3) of the Act and has thereby engaged in unfair laborpractices within the meaning of Section 8(b)(2) and (1)(A)of the Act.4.Since October 16, 1964, and until September 1, 1965,Respondent SuCrest has discriminatedagainstemployeemembers of Local 1476 in violation of Section 8(a)(3) and(1)of the Act and has thereby engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.5.Since January 13, 1965, anduntilSeptember 1, 1965,Respondent Council has attempted to cause and hascaused Pepsi-Cola Company to discriminate againstemployee members of Local 1476in violationof Section8(a)(3) of the Act and has thereby engaged in unfair laborpractices within the meaning of Section 8(b)(2) and (1)(A)of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent Council and RespondentSuCrest have engaged in unfair labor practices asdescribed and found, it will be recommended that theycease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.As heretofore stated, we have found that RespondentSuCrest has violated Section 8(a)(3) and (1) of the Act.However, it is our opinion that the initiative and impetusfor the violation rested primarily with RespondentCouncil.We do not believe that either equitableconsiderations or the policies of the Act dictate thatresponsibility for remedying the unfair labor practicesshould rest in equal proportions on both Respondents. WeFlorence Printing Co v N.LR.B., 333 F 2d 289, 291 (C A4), OldKing Cole, Inc v N L R B.,260 F 2d 530, 532 (C.A6),TaylorForge &PipeWorks v NLRB,234 F 2d 227, 231 (C A 7), cert.denied 352 U S. 942 The bargaining obligation under Section8(a)(5) of the LMRA is simply to bargain in good faith "Goodfaith" is by definition a less exacting standard than "reasonable"or "reasonable belief," since one may act in good faith albeit notreasonablyunder objective standardsHowever, even theobligation to bargain in good faith is not discharged if the goodfaith relates to an "erroneous view of the law" and,a fortiori ,discriminationunder Section 8(a)(3) is not excused by anerroneous legal position SUCREST CORP.therefore recommend that the employee members of Local1476 be repaid the Council dues exacted from them for theperiod from October 1964 to September 1965, in the caseof SuCrest employees, and, for the period from January1965 to September 1965, in the case of Pepsi employees.The repayment of said dues to be the responsibility andobligation of Respondent Council in the proportion of 75percent of the total Council dues of the SuCrest employeesfor the aforesaid periods and to be the responsibility andobligation of Respondent SuCrest in the proportion of 25percent of the total Council dues of the SuCrest employeesfor the aforesaid periods. The repayment of said Councildues of the Pepsi employees to be the entire responsibilityand obligation of Respondent Council. It is furtherrecommended that the dues be repaid with interest inaccordance with the principle inIsis Plumbing & HeatingCompany,138 NLRB 716.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, it isrecommended that Respondent Council, its officers,agents, and representatives, shall:1.Cease and desist from:(a)Causing or attempting to cause SuCrest Corporationor Pepsi-Cola Company to discriminateagainstemployeemembers of Local 1476, I.L.A., AFL-CIO, in violation ofSection 8(a)(3) of the Act by requiring payment of dues toSugarWorkersCouncil of North America, I.L.A.,AFL-CIO, as a condition of employment,or inany like orrelated manner causing or attempting to cause SuCrest orPepsi to discriminateagainstsaid employeesin violationof Section 8(a)(3) of the Act.(b) In any like or relatedmanner, restraining orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Repay to the employee members of Local 1476,employed at SuCrest Corporation, 75 percent of Councildues exacted for the period from October 16, 1964, toSeptember 1, 1965.(b)Repay to the employee members of Local 1476,employed at Pepsi-Cola, all Council dues exacted for theperiod from January 13, 1965, to September 1, 1965.(c)Post at its offices,meetinghalls, and hiring halls,copies of the attached notice marked "Appendix."35Employers SuCrest Corporation and Pepsi-Cola Companybeing willing, copies of said notice to be also posted attheir respective places ofbusinessin locations wherenotices to employees in the category of Local 1476members are customarily posted. Copies of said notice, tobe furnished by the Regional Director for Region 29, afterbeingdulysignedbyRespondentCouncil's,representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, includingall placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent Council toinsurethat said notices are not altered, defaced, orcovered by any othermaterial.Sign and forthwith returnsufficient copies of said notice to the Regional Director605aforementioned for posting by SuCrest Corporation andPepsi-Cola Company, the employers beingwilling, atlocations aforementioned.(d)Notify the Regional Director for Region 29, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.36Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, it isrecommended that Respondent SuCrest, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discriminating againstemployee members of Local1476 I.L.A., AFL-CIO, in violation of Section 8(a)(3) of theAct by requiring payment of dues to Sugar WorkersCouncil of North America, I.L.A., AFL-CIO, as acondition of employment or in any like or related mannerdiscriminating against said employees in violation ofSection 8(a)(3) of the Act.(b) In any like or related manner, interfering with,restraining,or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Repay to the employee members of Local 1476employed at SuCrest Corporation, 25 percent of SugarWorkers Council dues exacted from the period fromOctober 16, 1964, to September 1, 1965.(b)Post at its place of business in Brooklyn, New York,copies of the attached notice marked "AppendixA."37Copies of said notice, to be furnished by the RegionalDirector for Region 29, after being duly signed byRespondent'srepresentative,shallbepostedbyRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 29, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.38In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decisionand Order "36 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, whatstepsRespondent taken to comply herewith."31 See footnote 35,supra" See footnote 36,supraAPPENDIXNOTICE TO ALL MEMBERS OF SUGAR WORKERSCOUNCILOF NORTH AMERICA,I.L.A., AFL-CIOPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National Labor 606DECISIONS OF NATIONALRelations Act, as amended,we hereby notify you that:WE WILL NOT cause or attempt to cause SuCrestCorporation or Pepsi-Cola Company to discriminateagainst employee members of Local 1476,I.L.A.,AFL-CIO,in violation of Section 8(a)(3) of the Act, byrequiring payment of dues to Sugar Workers Councilof North America,I.L.A., AFL-CIO,as a condition ofemployment or in any like or related manner todiscriminate against said employees in violation ofSection 8(a)(3) of the Act.WE WILL NOT,inany like or related manner,restrain or coerce employees in the exercise of rightsguaranteed in Section 7 of the Act.WE WILL repay to the employee members of Local1476, employed at SuCrest Corporation,75 percent ofSugar Workers Council dues exacted for the periodfrom October 16,1964,to September 1, 1965.WE WILL repay to the employee members of Local1476, employed at Pepsi-Cola Company,allSugarWorkers Council dues exacted for the period fromJanuary 13, 1965, to September 1, 1965.SUGAR WORKERS COUNCILOF NORTH AMERICA,I.L.A.,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,4thFloor,Brooklyn,New York 11201, Telephone596-5386.LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discriminate against employeemembers of Local1476, I.L.A., AFL-CIO, in violationof Section 8(a)(3) ofthe Act,by requiring payment ofdues to Sugar Workers Council of North America,I.L.A., AFL-CIO, as a condition of employment or inany like or related manner discriminate against saidemployees in violation of Section 8(a)(3) of the Act.WE WILL NOT in any like or related mannerinterfere with, restrain,or coerce employees in theexercise of rights guaranteed in Section7 of the Act.WE WILL repay to the employee members of Local1476 employed at SuCrest Corporation,25 percent ofSugar Workers Council dues exacted for the periodfrom October 16, 1964,to September 1, 1965.SUCREST CORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,4thFloor,Brooklyn,New York 11201, Telephone596-5386.